 

SECOND ADDENDUM TO MASTER MANUFACTURER AGREEMENT

 

 

This Second Addendum amends and modifies that certain Master Manufacturer
Agreement (“Agreement”) dated effective December 4, 2017 by and between Rocky
Mountain High Brands, Inc. (“Company”) and CBD ALIMENTOS SA DE CV
(“Distributor”) as follows:

 

a.Distributor assigns all rights under the above referenced Agreement to CBD
Life S.A. DE C.V. (“New Distributor”)

b.Company will defer until April 30, 2019, and modify New Distributor’s purchase
requirement under Schedule A, Section 2 – Payment and Purchase Order, Item 2 of
the Agreement. By April 30, 2019, Company and New Distributor will meet to
determine the modified purchase requirements through the end of 2019 and beyond.

c.Company will provide New Distributor with the finished product of Rocket High,
California Black Tea, and California Lemonade as soon as possible.

d.Company applied for U.S. Trademark protection for Rocket High and California
Rush and will assign those trademarks to New Distributor once they are issued by
the U.S. Trademark office.

 

All other terms of the Agreement and the First Addendum to the Master
Manufacturing Agreement shall remain in full force and effect.

 

Signed this 23rd day of January 2019.

 



Distributor:   Company:           CBD ALIMENTOS SA DE CV   Rocky Mountain High
Brands, Inc.           By: /s/ Daniel Zamacona   By: /s/ Michael R. Welch  
Name: Daniel Zamacona   Name: Michael R. Welch   Title: Legal Representative  
Title: President and CEO                   New Distributor:               CBD
Life S.A. DE C.V.               By: /s/ Daniel Zamacona       Name: Daniel
Zamacona       Title: Legal Representative      

 

 



